Joseph Downs, Je., returned a member from the town of Fitchburg, to supply the vacancy occasioned by the removal of Mr. Shepley from the commonwealth, (see the preceding case) appeared, was qualified and took his seat in the house:1 and the return of his election was referred to the committee on elections.2
The committee made a report, giving a statement of the facts relating to the election, and concluding with a declaration, that Mr. Downe was not entitled to a seat.3
The report was considered and debated in the house, and in committee of the whole, on five several days, and finally accepted by a vote of 53 yeas to 45 nays.4
The committee on the pay roll were then directed to make up the pay of Mr, Downe, for his travel and attendance, as a member.5

 46 J. H. 270.


 Same, 269.


 Same, 330.


 Same, 359, 365, 372, 387.


 Same, 391.